Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

The parties to this Employment Agreement (the “Agreement”) are Warwick Valley
Telephone Company, a New York corporation having its principal offices at 47
Main Street, Warwick, New York 10990 (the “Company”), and David J. Cuthbert, an
individual residing at [                    ] (the “Executive”).

 

RECITALS

 

A.                                    The Company is engaged in the business of
providing cloud-based Unified Communications and Collaboration (“UC”) solutions
for businesses (the “Business” of the Company).

 

B.                                    The Company desires to employ the
Executive as its President and Chief Executive Officer, and the Executive
desires to accept such employment with Company upon the terms and conditions set
forth below.

 

In consideration of these recitals and the mutual covenants and agreements
contained in this Agreement, the Company and the Executive agree as follows:

 

1.                                      Employment.  Subject to the terms and
conditions set forth in this Agreement, the Company hereby agrees to employ the
Executive and the Executive hereby accepts employment as the President and Chief
Executive Officer (“CEO”).

 

2.                                      Effective Date.  This Agreement shall be
effective, and the Employment Period shall commence, upon March 5, 2013 (the
“Effective Date”).

 

3.                                      Term of Employment.

 

(a)         The period of the Executive’s employment under this Agreement shall
begin as of the Effective Date and shall continue until March 5, 2016 (the
“Initial Term”), and shall be renewed automatically for successive one-year
periods thereafter (each, a “Renewal Period”), unless the Executive or the
Company gives written notice of nonrenewal to the other at least sixty (60) days
before the expiration of the Initial Term or any subsequent Renewal Period.

 

(b)         Notwithstanding the foregoing, the Executive’s employment may be
terminated by the Company or by the Executive at any time for any reason.

 

(c)          As used in this Agreement, the term “Employment Term” refers to the
Executive’s period of employment from the Effective Date until the date his
employment terminates.

 

4.                                      Duties.  While employed by the Company,
the Executive shall serve as the President and CEO of the Company, and will have
such responsibilities, duties, and authorities, and render such services to the
Company, consistent with such position, as the Board of Directors of the Company
(the “Board”) or the Compensation Committee of the Board of Directors (the
“Compensation Committee”) through its properly delegated authority, may from
time to time direct.  The Executive acknowledges that his duties and
responsibilities will require his full-time

 

1

--------------------------------------------------------------------------------


 

business efforts, time, and attention, and the Executive agrees that during the
term of this Agreement, he will not engage in any other business activity or
have any business pursuits or interests except activities or interests which
Board has determined, in its reasonable judgment, after notice by the Executive,
do not conflict with the business of the Company or interfere with the
performance of the Executive’s duties hereunder.  The Executive acknowledges
that he must receive approval from the Board before serving on any public,
private for profit or other Board.  The Executive agrees to perform his duties
and discharge his responsibilities in a diligent, efficient and faithful manner
and to the best of his ability, and to use his best efforts to promote the
interests of the Company.  The Executive shall abide by the various policies,
procedures, rules, and practices established by the Company provided that such
policies are first provided to Executive in writing as such policies currently
exist or in the future may be adopted, modified, or terminated by the Company in
its sole discretion.  The Board reserves the right from time to time to assign
additional duties and responsibilities to the Executive that are not
inconsistent with the Executive’s position as President and CEO of the Company. 
The Executive will exercise his judgment in accordance with the highest ethical
standards.

 

5.                                      Base Salary.  During the Employment
Term, the Company agrees that the Executive shall receive a base salary (the
“Base Salary”), which shall be earned and payable according to the Company’s
regular payroll policies and practices.  The Base Salary shall be $375,000
annually, with annual increases at the discretion of the Board or the
Compensation Committee.

 

6.                                      Annual Bonus.  During the Employment
Term, the Executive shall be eligible to receive an Annual Bonus each year, as
determined in accordance with the applicable Bonus Metric approved by the Board
(or the Compensation Committee) for the Executive for such year.  The Executive
will be eligible to receive an Annual Bonus of one hundred percent (100%) of
Base Salary based on a target tied 50% to Company budgeted performance, and the
balance of 50% being discretionary with the Board.  The Annual Bonus shall not
exceed 200% of Base Salary.  For 2013, the Bonus Metric will be provided by the
Board (or the Compensation Committee) to the Executive by March 31, 2013.  For
2014, and all subsequent years in which this Agreement is in effect, the Bonus
Metric will be mutually agreed by the Executive and the Board (or the
Compensation Committee) prior to January 31st of each calendar bonus year.  Any
payments made under the Bonus Metric shall be paid as a lump sum, less
applicable withholdings, no later than 2.5 months after the end of the fiscal
year in which the Annual Bonus was earned, subject to the Company closing the
applicable year’s financial results.  The Board (or the Compensation Committee)
has the right to change, replace, or eliminate the Bonus Metric in its sole
discretion at any time and for any reason.  Except as otherwise provided by
Section 18 of this Agreement, in order to be eligible to receive payment of any
portion of an Annual Bonus, the Executive must be actively employed by the
Company on the date of payment.  The Executive acknowledges that the
determination of the amount of Executive’s Annual Bonus shall be made by the
Board (or the Compensation Committee), consistent with the Bonus Metric as
described in this Section 6.

 

7.                                      Incentive Compensation.  During the
Employment Term, the Executive shall be eligible for participation in the
Company’s long term incentive plans, stock option plans, and other Company
equity incentive plans now or hereafter adopted for executives of the Company.

 

2

--------------------------------------------------------------------------------


 

8.                                      Benefit Plans and Fringe Benefits.  The
Executive shall be eligible to participate in the following benefits as are
generally available to executives of the Company:

 

(a)                                 the Executive shall be eligible to
participate in any 401(k) savings plan generally made available by the Company
to other similarly situated executives in accordance with the eligibility
requirements of such plans and subject to the terms and conditions set forth in
such plans as such plan or plans may be adopted, amended, modified, and/or
terminated by the Company from time to time in its sole discretion (it being
expressly understood that nothing herein entitles the Executive to participate
in any defined benefit plan or receive any benefit in lieu thereof); and

 

(b)                                 the Executive shall be eligible to
participate in any health and welfare plans made available to other similarly
situated executives, including, but not limited to, any medical and dental
benefit plan, life insurance plan, short-term and long-term disability plans, or
other executive benefit or fringe benefit plan.

 

9.                                      Vacation.  The Executive shall be
eligible to receive twenty-five (25) days of vacation per calendar year.  Any
unused vacation shall carry over to the following calendar year, up to a maximum
of fifty (50) days.   The Executive shall also be eligible for other paid
time-off (e.g., holidays, personal days, absences due to illness, etc.) as
provided for in Company policy.

 

10.                               Signing Bonus.  The Company shall pay the
Executive $200,000 (the “Signing Bonus”), to be paid in four (4) equal
installments of $50,000 on a quarterly basis.  The installment payments shall be
made in the following manner: the first installment shall be paid to the
Executive upon execution of this Agreement; the second installment payment shall
be paid to the Executive on June 30, 2013; the third installment payment shall
be paid to the Executive on September 30, 2013; and the final installment
payment shall be paid to the Executive on December 31, 2013; provided, however,
that no payments shall be paid after March 15, 2014.  The Signing Bonus shall
not be subject to clawback; however, if the Executive voluntarily resigns or is
terminated by the Company For Cause within the first year of this Agreement,
then the Company shall not make any Signing Bonus payments after the termination
date.

 

11.                               Restricted Stock Grant and Stock Option Grant.

 

(a)         Within thirty (30) days of the date of execution of this Agreement,
the Company shall grant the Executive a total of 150,000 restricted shares of
common stock of the Company, to be granted in the following manner as required
by the Company’s plan: 50,000 shares to be vested on the one year anniversary of
date of grant; 50,000 shares to be vested on the second anniversary of the date
of grant; and 50,000 shares to be vested on the third anniversary of the date of
grant.  The granting of such shares in the manner outlined above shall be
subject to the Executive’s continued employment on those dates.

 

(b)         Within thirty (30) days of the date of execution of this Agreement,
the Company shall also grant the Executive an option, under the Company’s equity
incentive plan, to purchase 75,000 shares of outstanding common stock of the
Company, exercisable at fair market value on the date of grant, which is the
closing price of the Company’s stock on the date of grant.  This option shall be
fully vested as of the date of grant.

 

3

--------------------------------------------------------------------------------


 

12.                               Expense Reimbursement.  The Company shall
promptly reimburse the Executive for the ordinary and necessary business
expenses incurred by the Executive in the performance of his duties under this
Agreement in accordance with the Company’s customary practices applicable to
executives, provided that such expenses are incurred and accounted for in
accordance with the Company’s expense reimbursement policy.  Reimbursement shall
be made as soon as administratively practicable following the Executive’s
submission of the necessary documentation and receipts required under the
Company’s expense reimbursement policy.

 

13.                               Indemnification.  The Executive will be
covered by the Company’s standard Director’s and Officer’s Indemnification
Agreement, providing for indemnification consistent with the New York Business
Corporation Law and the Company’s by-laws.

 

14.                               Withholding of Taxes.  The Company shall
deduct or withhold from any compensation and benefits and any other payments
made to Executive pursuant to this Agreement, all amounts which may be required
to be deducted or withheld under any applicable federal, state, or local law now
in effect or which may become effective during the term of this Agreement
(including, but not limited to, Social Security contributions and income tax
withholdings).  In addition, the Company shall deduct from the Base Salary any
of the Executive’s contributions to benefit plans and/or policies as provided by
the plans and policies described in Section 8, above.

 

15.                               Executive Covenants.

 

(a)         Non-Disclosure of Confidential Information.

 

(i)                                     The Executive acknowledges that during
the course of his employment with the Company, the Executive will acquire and
have access to Confidential Information (as defined below) belonging to the
Company and its affiliates, subsidiaries, divisions, and joint ventures
(collectively referred to as the “Company” throughout and for purposes of this
Section 15), and that this Confidential Information is vital, sensitive,
confidential, and proprietary to the Company.  During the Employment Term and
after the termination thereof, the Executive agrees that he shall keep secret
and retain the confidential nature of all Confidential Information and take such
other precautions with respect thereto as the Company, in its sole discretion,
may reasonably request.  The Executive agrees that he shall not at any time,
whether during the Employment Term or after the termination thereof, and either
directly or indirectly, use, copy, disclose, disseminate, or otherwise make
available to any other person, organization, or entity any Confidential
Information.  Notwithstanding the foregoing, the Executive may use, copy, or
disclose Confidential Information to the extent required in the performance of
his duties under this Agreement and to the extent that he is required to do so
pursuant to applicable law.

 

(ii)                                  For purposes of this Agreement,
“Confidential Information” shall mean all information pertaining to the business
and operations of the Company and that is not generally available to the public
or generally known in the industry, and that the Company desires to keep
confidential, whether owned by the Company or a third party to whom the Company
owes an obligation of confidentiality, whether written or oral, and regardless
of the form or manner in which it is furnished, including, but not limited to,
trade secrets, proprietary developments, manufacturing processes and techniques,
inventions, financial and business information, information as to customers and
customer lists, sales and marketing information, vendors,

 

4

--------------------------------------------------------------------------------


 

distributors, or suppliers responsible for entering into contracts with the
Company, the Company’s financial arrangements with its distributors and
suppliers, leads and referrals to prospective customers, mailing lists, accounts
receivables and accounts payables, pricing strategies, strategies and plans for
future business, new business, new products or other developments, potential
acquisitions or divestitures, information as to suppliers and their credit and
order terms, pricing information, personnel information of the employees of the
Company, and all documents and other tangible work product of the Executive
developed or to be developed as a part or in furtherance of, or during the
working hours of, Executive’s engagement with the Company, including all
financial data, customers and prospective customers developed or to be developed
or identified or to be identified by the Executive.  Confidential Information
shall not include information which is or becomes generally available to the
public or generally known in the industry other than as a result of a disclosure
by the Executive in violation of this Agreement.

 

(iii)                               All Confidential Information disclosed or
made available by the Company to the Executive (excluding Executive’s records
relating to his compensation and benefits under this Agreement) shall at all
times remain the personal property of the Company and all documents, lists,
plans, proposals, records, computer disks, and other tangible items supplied to
the Executive that constitute or contain Confidential Information shall,
together with all copies thereof, and all other property of the Company, be
returned to the Company immediately upon termination of employment as provided
below at Section 18.

 

(b)         Non-Competition.  The Executive acknowledges that his services are
special and unique, and the compensation provided under this Agreement is partly
in consideration of and conditioned upon the Executive not competing with the
Company, and that a covenant by the Executive not to compete is essential to
protect the business and goodwill of the Company.  Accordingly, except as
provided below, the Executive agrees that for a period of twelve (12) months
after the termination of his employment (the “Restricted Period”), whether such
termination was voluntary or involuntary, the Executive shall not be engaged or
interested as a director, officer, stockholder (except as provided below),
employee, partner, individual proprietor, lender, or in any other capacity, in
any business which is competitive with the business of the Company as conducted
at the time of the Executive’s termination of employment and which involves the
Executive’s knowledge, actions, or assistance within the states of Pennsylvania,
New Jersey, New York, Delaware, Maryland, Connecticut, Rhode Island, or
Massachusetts (the “Restricted Territory”); however, this restriction will not
apply to new kinds of business in which the Executive may engage in the future,
after such termination, unless the Executive has been actively engaged in the
development or otherwise involved in such business while employed by the
Company.  In addition, the Executive agrees that during the Restricted Period,
he shall not recruit or solicit any other person who is or was an employee of
the Company while the Executive was also an employee, to any business which is
competitive with the business of the Executive as conducted at the time of the
Executive’s termination of employment and which involves the Executive’s
knowledge, actions, or assistance within the Restricted Territory.  Nothing
herein shall prohibit the Executive from investing in any securities of any
corporation which is in competition with the Company, whose securities are
listed on a national exchange or traded in the over-the-counter market if
Executive shall own less than 5% of the outstanding securities of such
operation.

 

(c)          Non-Solicitation.  The Executive acknowledges and agrees that
during the course of and solely as a result of his employment with the Company,
he will come into contact

 

5

--------------------------------------------------------------------------------


 

with some, most, or all of the Company’s customers and will have access to
Confidential Information regarding the Company’s customers, distributors, and
suppliers.  Consequently, the Executive covenants and agrees that for a period
of twelve (12) months after the termination of his employment, whether such
termination is voluntary or involuntary, the Executive will not directly or
indirectly solicit or initiate contact with any customer, former customer, or
prospective customer of the Company for the purpose of selling products or
services to the customer that are competitive with the products or services
purchased by the customer from the Company.  This restriction shall apply to any
customer, former customer, or prospective customer of the Company with whom the
Executive had contact or about whom the Executive obtained Confidential
Information during his employment with the Company.  For the purposes of this
Agreement, “contact” means interaction between the Executive and the customer or
then prospective customer that takes place to further the business relationship,
or making sales to or performing services for the customer or prospective
customer on behalf of the Company.

 

(d)         Enforcement of Covenants.  The Executive acknowledges that the
duration of the Restricted Period and the geographic scope of the Restricted
Territory are fair and reasonable and are reasonably required for the protection
of the Company’s business interests, including its goodwill.  The Executive also
acknowledges and agrees that compliance with the covenants set forth in this
Section 15 are necessary to protect the Confidential Information, of the
Company, and that any breach of the covenants in this Section 15 will cause
irreparable and continuing harm to the Company, for which monetary damages may
not provide adequate relief.  As such, the Executive consents to the Company’s
obtaining from a court having jurisdiction specific performance, an injunction,
a restraining order or any other equitable relief in order to enforce any such
provision.  The right to obtain such equitable relief shall be in addition to,
and not in lieu of, any other remedy to which the Company is entitled under
applicable law (including, but not limited to, monetary damages).  If any court
of competent jurisdiction shall at any time deem the term of this Agreement or
any particular provision set forth in this Section 15 too lengthy or too broad,
the other provisions of this Agreement shall nevertheless stand, the Restricted
Period herein shall be deemed to be the longest period permissible by law under
the circumstances, and the Restricted Territory herein shall be deemed to be the
broadest geographical area permissible by law under the circumstances.  The
court in each case shall reduce the time period to the permissible duration, and
the Executive shall be bound by such reformed terms.

 

16.                               Disclosure and Assignment of Rights to
Intellectual Property.

 

(a)         The Executive shall promptly and fully disclose all Intellectual
Property to the Company.  For purposes of this Agreement, “Intellectual
Property” shall include any and all improvements, inventions, ideas, technology,
work of authorship, work products, materials, information, know-how, properties,
or rights that are directly or indirectly conceived, developed, reduced to
practice, delivered, or contributed to, in whole or in part, by the Executive,
either alone or jointly with others, and whether or not made during normal
business hours or with the Company’s or any affiliate’s facilities, materials,
personnel, property, or resources either during the Term of Employment with the
Company or as part of the Services provided by the Executive to the Company. 
Notwithstanding the foregoing sentence, any of the matters described in the
foregoing sentence that were made without material use of the Company’s or any
affiliate’s facilities, materials, personnel (other than the Executive) or other
property or resources (including, for purposes of clarification, Confidential
Information), and do not directly or indirectly relate to the

 

6

--------------------------------------------------------------------------------


 

business of the Company shall not be considered “Intellectual Property” for
purposes of this Agreement.

 

(b)         The Executive hereby assigns and agrees to assign to the Company (or
as otherwise directed by the Company) the Executive’s full right, title and
interest in and to all Intellectual Property.  The Executive agrees to execute
any and all applications for domestic and foreign patents, copyrights, or other
proprietary rights and to do such other acts (including without limitation the
execution and delivery of instruments of further assurance or confirmation)
requested by the Company to assign the Intellectual Property to the Company and
to permit the Company to enforce any patents, copyrights, or other proprietary
rights to the Intellectual Property.  The Executive will not charge the Company
for time spent in complying with these obligations.  All copyrightable works
that the Executive creates while employed by the Company hereunder that relate,
directly or indirectly, to the business of the Company, shall be considered
“work made for hire.”

 

17.                               Return of Company Property and Information.
 Executive agrees that when his employment with the Company ends, he will
immediately return to the Company all property, data, information, and knowledge
that are in his possession or under his control, including without limitation
all documents, forms, correspondence, financial records and forecasts, operation
manuals, notebooks, reports, proposals, computer programs, software, software
documentation, employee handbooks, supervisor’s manuals, lists of clients and
referral sources, client data, and all copies thereof, relating in any way to
the business of the Company, and owned by the Company or by a client of the
Company, made or obtained by Executive during his employment with the Company,
whether or not such data, information, or knowledge constitute confidential or
trade secret information.

 

Executive further agrees that if, at any time during the course of his
employment with the Company, he uses any computer, server, or e-mail system
owned by Executive or by a member of his immediate family to receive, store,
review, prepare, or transmit any Company confidential or proprietary data,
materials, or information, then, when his employment with the Company ends, he
will immediately provide the Company with a computer-useable copy of all such
information and then will permanently delete and expunge such confidential or
proprietary information from those systems.  Executive further agrees, upon
request by the Company, to provide a signed and notarized certification that he
has complied with this provision or, in the alternative, to provide a signed and
notarized certification that there was no Company confidential or proprietary
data, material, or information on any computer, server, or e-mail system owned
by Executive or his immediate family, and therefore that no copying or deletion
was necessary.

 

18.                               Termination of Employment.  The Executive’s
employment may be terminated by the Company or by the Executive at any time and
for any reason without prior notice.

 

(a)                                 Termination for Any Reason.  Upon
termination of the Executive’s employment for any reason under this Agreement,
the Executive (or his designated beneficiary or estate, as the case may be)
shall be entitled to receive any accrued but unpaid Base Salary for services
rendered through the date of termination, as well as any accrued but unpaid
expenses that are appropriately documented and required to be reimbursed under
this Agreement and any accrued and unused vacation days, up to a maximum of
twenty-five (25) days, as of the date of termination.

 

7

--------------------------------------------------------------------------------


 

(b)                                 Death.  This Agreement and the Executive’s
employment shall terminate upon Executive’s death, and the Company shall have no
further obligations under this Agreement or otherwise with respect to the
Executive’s employment, from and after the date of death (except with respect to
payment of the Executive’s Base Salary and other benefits accrued and unpaid
through the date of death).

 

(c)                                  Resignation.  Except as otherwise provided
below at Section 18(g), this Agreement and the Executive’s employment shall
terminate upon the Executive’s resignation, and the Company shall have no
further obligation under this Agreement or otherwise with respect to the
Executive’s employment, from and after the date of resignation (except with
respect to payment of the Executive’s Base Salary and other benefits accrued and
unpaid through the date of resignation).

 

(d)                                 Total Disability.  The Company may terminate
this Agreement and the Executive’s employment upon him becoming Totally
Disabled.  For purposes of this Agreement, the term “Totally Disabled” shall
mean physical or mental incapacity so as to render the Executive incapable of
performing his usual and customary duties under this Agreement without
reasonable accommodation for a period of more than one hundred eighty (180) days
in a twelve (12) month period.  If there is a dispute between the Company and
the Executive as to whether Total Disability has occurred for purposes of this
Section 18(d), then the Executive agrees to undergo a medical examination by an
independent medical doctor (selected by the Company’s applicable health or
disability insurer or, if such insurer does not do so, by the Company) to make
the Total Disability determination.

 

(e)                                  Termination For Cause.  The Company may
terminate this Agreement and the Executive’s employment For Cause at any time
without prior notice.

 

(i)                                     For purposes of this Agreement, the term
“Cause” shall mean any of the following:

 

(A)       a conviction of a crime or a nolo contendere plea involving the
alleged commission by Executive of a felony or of a criminal act involving, in
the good faith judgment and sole discretion of the Board, fraud, dishonesty, or
moral turpitude;

 

(B)       a deliberate and continued refusal to perform the duties under this
Agreement, or any other duties reasonably requested by the Board, after fifteen
(15) days’ written notice by certified mail of such failure to perform,
specifying that the failure constitutes cause (other than as a result of
vacation, sickness, injury, or illness);

 

(C)       the Executive’s material breach of any provision of this Agreement
that could reasonably be expected to have an adverse impact on the Company,
which breach is not cured or corrected (if capable of being cured or corrected)
within fifteen (15) days’ of Executive’s receipt of written notice by certified
mail from the Company of such failure to perform, specifying that the failure
constitutes cause;

 

(D)       fraud or embezzlement, as determined in the good faith judgment of the
Board after appropriate investigation;

 

8

--------------------------------------------------------------------------------


 

(E)        gross misconduct or gross negligence by the Executive in connection
with the business of the Company or an affiliate which has a substantial adverse
effect on the Company or the affiliate; or

 

(F)         breach of the terms of confidentiality, non-solicitation, and
non-competition provisions of Section 15 of this Agreement.

 

(ii)                                  If the Executive’s employment is
terminated by the Company For Cause, then:

 

(A)       the Company shall have no further obligations under this Agreement or
otherwise with respect to the Executive’s employment, from and after the
termination date (except with respect to payment of the Executive’s Base Salary
and other benefits accrued and unpaid through the date of termination); and

 

(B)       the Company shall continue to have any other rights available to it
hereunder (including, without limitation, all rights under Sections 15 through
17 of the Agreement) at law or in equity.

 

(f)                                   Termination Without Cause.  The Company
may also terminate this Agreement and the Executive’s employment with immediate
effect and for any reason at any time Without Cause.  If the Executive’s
employment is terminated under this Section 18(f), and if Executive executes and
delivers and does not revoke a valid Release and Waiver as required by
Section 19 of this Agreement and complies with the requirements at Section 17 of
this Agreement for returning Company property and information, then, in addition
to the payments provided in Section 18(a), the Executive shall be entitled to
the following compensation and benefits:

 

(i)                                     Severance Pay.  The Company shall pay
the Executive his Base Salary (in effect as of the date of his termination of
employment) for the duration of the Severance Period.  For purposes of this
Section 18(f), the “Severance Period” shall mean the greater of the following:
(A) the remaining period of the unexpired portion of the Initial Term or any
subsequent Renewal Period of the Agreement; or (B) twelve (12) months.  Payment
of Severance Pay under this Section 18(f) shall be payable over twelve (12)
months from the date of termination of employment, in accordance with the
Company’s standard payroll practices.  However, no payment shall be made before
the expiration of the revocation period for the Release and Waiver, with any
amounts not paid in such period to be paid in the day following the expiration
of the revocation period for the Release and Waiver, or on the 1st day of the
later calendar year, if applicable.  If the period to execute and not revoke the
Release and Waiver crosses from one calendar year to another calendar year, then
no payment shall be made any sooner than the later calendar year.

 

(ii)                                  Annual Bonus.  The Company shall pay the
Executive any Annual Bonus that was earned in the prior employment year under
the Bonus Metric for the prior employment year but remains unpaid as of the date
of termination of employment.  The Company shall also make a payment to the
Executive that is equivalent to the Executive’s target Annual Bonus under the
Bonus Metric for the year in which termination occurs, pro-rated to the date of
termination as determined based upon actual performance and paid no later than
March 15th of the year following the year in which it was earned.  Such payment
shall be subject to the Company

 

9

--------------------------------------------------------------------------------


 

closing the applicable year’s financial results and is made at the discretion of
the Board or the Compensation Committee, in a manner consistent with the Bonus
Metric applicable to such year.

 

(iii)                               Benefits Continuation.  For the duration of
the Severance Period, as defined above at Section 18(f)(i), the Company shall
continue to provide the Executive and his family with the health and welfare
benefits that the Executive and his family were receiving as of the date of the
Executive’s termination of employment.  These benefits shall include, but are
not limited to, benefits under any medical and dental benefits plans, life
insurance plan, short-term and long-term disability plans, or other executive
benefit or fringe benefit plan, which Executive and his family were receiving as
of the date of the Executive’s termination of employment.  The Company shall
provide such benefits at the same cost to Executive as the cost, if any, charged
to the Executive for those benefits as of the date of his termination of
employment.  To the extent that the provision of the benefits provided at this
Section 18(f) at the Company’s expense during the six (6) month period following
the Executive’s termination of employment would violate the requirements of
Section 409A, then Executive shall be required to pay to the Company the
Company’s portion of the cost of such benefits during such six (6) month period,
and the Company shall reimburse the Executive for the amounts so paid by
Executive on the six (6) month anniversary of his termination, or as soon as
administratively practicable thereafter, but no later than ninety (90) days
thereafter.

 

(iv)                              Equity Vesting Acceleration.  The vesting of
and the lapsing of restrictions on any unvested or restricted equity
compensation (e.g., stock options, restricted stock, etc.) shall be accelerated.

 

(g)                                  Resignation for Good Reason.  In the event
that the Executive’s employment is terminated by the Executive upon his
resignation for Good Reason (as defined at Section 18(g)(v) below), and if the
Executive executes and delivers and does not revoke a valid Release and Waiver
as required by Section 19 of this Agreement and complies with the requirements
at Section 17 of this Agreement for returning Company property and information,
then, in addition to the payments provided at Section 18(a), the Executive shall
be entitled to the following compensation and benefits:

 

(i)                                     Severance Pay.  The Company shall pay
the Executive his Base Salary (in effect as of the date of his termination of
employment) for the duration of the Severance Period.  For purposes of this
Section 18(g), the “Severance Period” shall mean the greater of the following:
(A) the remaining period of the unexpired portion of the Initial Term or any
subsequent Renewal Period of the Agreement; or (B) twelve (12) months.  Payment
of Severance Pay under this Section 18(g) shall be payable over twelve (12)
months from the date of termination of employment, in accordance with the
Company’s standard payroll practices.  However, no payment shall be made before
the expiration of the revocation period for the Release and Waiver, with any
amounts not paid in such period to be paid in the day following the expiration
of the revocation period for the Release and Waiver, or on the 1st day of the
later calendar year, if applicable.  If the period to execute and not revoke the
Release and Waiver crosses from one calendar year to another calendar year, then
no payment shall be made any sooner than the later calendar year.

 

(ii)                                  Annual Bonus.  The Company shall pay the
Executive any Annual Bonus that was earned in the prior employment year under
the Bonus Metric for the prior

 

10

--------------------------------------------------------------------------------


 

employment year but remains unpaid as of the date of termination of employment. 
The Company shall also make a payment to the Executive that is equivalent to the
Executive’s target Annual Bonus under the Bonus Metric for the year in which
termination occurs, pro-rated to the date of termination as determined based
upon actual performance and paid no later than March 15th of the year following
the year in which it was earned.  Such payment shall be subject to the Company
closing the applicable year’s financial results and is made at the discretion of
the Board or the Compensation Committee, in a manner consistent with the Bonus
Metric applicable to such year.

 

(iii)                               Benefits Continuation.  For the duration of
the Severance Period, as defined above at Section 18(g)(i), the Company shall
continue to provide the Executive and his family with the health and welfare
benefits that the Executive and his family were receiving as of the date of the
Executive’s termination of employment.  These benefits shall include, but are
not limited to, benefits under any medical and dental benefits plans, life
insurance plan, short-term and long-term disability plans, or other executive
benefit or fringe benefit plan, which Executive and his family were receiving as
of the date of the Executive’s termination of employment.  The Company shall
provide such benefits at the same cost to Executive as the cost, if any, charged
to the Executive for those benefits as of the date of his termination of
employment.  To the extent that the provision of the benefits provided at this
Section 18(g) at the Company’s expense during the six (6) month period following
the Executive’s termination of employment would violate the requirements of
Section 409A, then Executive shall be required to pay to the Company the
Company’s portion of the cost of such benefits during such six (6) month period,
and the Company shall reimburse the Executive for the amounts so paid by
Executive on the six (6) month anniversary of his termination, or as soon as
administratively practicable thereafter, but no later than ninety (90) days
thereafter.

 

(iv)                              Equity Vesting Acceleration.  The vesting of
and the lapsing of restrictions on any unvested or restricted equity
compensation (e.g., stock options, restricted stock, etc.) shall be accelerated.

 

(v)                                 For purposes of this Agreement, “Good
Reason” shall mean the occurrence of any of the following:

 

(A)       the assignment of duties to the Executive that are materially
inconsistent with the Executive’s current authorities, duties, responsibilities,
and status;

 

(B)       any reduction in the Executive’s Base Salary;

 

(C)       any reduction in the Executive’s title, position, or reporting lines;

 

(D)       the relocation of the Executive to an office or location that is more
than seventy-five (75) miles from the office or location of the Executive’s
work; or

 

(E)        requiring the Executive to travel on Company business to a
substantially greater extent than required as of the date of a Change in
Control, as defined at Section 18(h)(v).

 

(h)                                 Termination by the Company Without Cause in
Connection with a Change in Control.  In the event that the Executive’s
employment is terminated by the Company

 

11

--------------------------------------------------------------------------------


 

Without Cause within the twenty-four (24) month period following a Change in
Control (as defined at Section 18(h)(v) below), and if Executive executes and
delivers and does not revoke a valid Release and Waiver as required by
Section 19 of this Agreement and complies with the requirements at Section 17 of
this Agreement for returning Company property and information, then, in addition
to the payments provided in Section 18(a), but subject to
Section 18(h)(vii) below, the Executive shall be entitled to the following
compensation and benefits:

 

(i)                                     Severance Pay.  The Company shall pay
the Executive his Base Salary (in effect as of the date of his termination of
employment) for the duration of the Severance Period.  For purposes of this
Section 18(h), the “Severance Period” shall mean the greater of the following:
(A) the remaining period of the unexpired portion of the Initial Term or any
subsequent Renewal Period of the Agreement; or (B) eighteen (18) months. 
Payment of Severance Pay under this Section 18(h) shall be payable over twelve
(12) months from the date of termination of employment, in accordance with the
Company’s standard payroll practices.  However, no payment shall be made before
the expiration of the revocation period for the Release and Waiver, with any
amounts not paid in such period to be paid in the day following the expiration
of the revocation period for the Release and Waiver, or on the 1st day of the
later calendar year, if applicable.  If the period to execute and not revoke the
Release and Waiver crosses from one calendar year to another calendar year, then
no payment shall be made any sooner than the later calendar year.

 

(ii)                                  Annual Bonus.  The Company shall pay the
Executive any Annual Bonus that was earned in the prior employment year under
the Bonus Metric for the prior employment year but remains unpaid as of the date
of termination of employment.  The Company shall also make a payment to the
Executive that is equivalent to the Executive’s target Annual Bonus under the
Bonus Metric for the year in which termination occurs, pro-rated to the date of
termination as determined based upon actual performance and paid no later than
March 15th of the year following the year in which it was earned.  Such payment
shall be subject to the Company closing the applicable year’s financial results
and is made at the discretion of the Board or the Compensation Committee, in a
manner consistent with the Bonus Metric applicable to such year.

 

(iii)                               Equity Vesting Acceleration.  The vesting of
and the lapsing of restrictions on any unvested or restricted equity
compensation (e.g., stock options, restricted stock, etc.) shall be accelerated.

 

(iv)                              Benefits Continuation.  For the duration of
the Severance Period, as defined above at Section 18(h)(i), the Company shall
continue to provide the Executive and his family with the health and welfare
benefits that the Executive and his family were receiving as of the date of the
Executive’s termination of employment.  These benefits shall include, but are
not limited to, benefits under any medical and dental benefits plans, life
insurance plan, short-term and long-term disability plans, or other executive
benefit or fringe benefit plan, which Executive and his family were receiving as
of the date of the Executive’s termination of employment.  The Company shall
provide such benefits at the same cost to Executive as the cost, if any, charged
to the Executive for those benefits as of the date of his termination of
employment.  To the extent that the provision of the benefits provided at this
Section 18(h) at the Company’s expense during the six (6) month period following
the Executive’s termination of employment would violate the requirements of
Section 409A, then Executive shall be required to pay to the Company the
Company’s portion of the cost of such benefits during such six (6) month period,
and the Company

 

12

--------------------------------------------------------------------------------


 

shall reimburse the Executive for the amounts so paid by Executive on the six
(6) month anniversary of his termination, or as soon as administratively
practicable thereafter, but no later than ninety (90) days thereafter.

 

(v)                                 For purposes of this Agreement, the term
“Change in Control” shall mean the occurrence of any of the following:

 

(A)       Any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) (a “Person”) becomes the beneficial owner (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 25% or more of
either (1) the then outstanding common shares of the Company (the “Outstanding
Company Common Shares”) or (2) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company  Voting Securities”); provided, however,
that such beneficial ownership shall not constitute a Change in Control if it
occurs as a result of any of the following acquisitions of securities: (I) any
acquisition directly from the Company, (II) any acquisition by the Company or
any corporation, partnership, trust or other entity controlled by the Company (a
“Subsidiary”), (III) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any Subsidiary, (IV) any
acquisition by an underwriter temporarily holding Company securities pursuant to
an offering of such securities, (V) any acquisition by an individual, entity or
group that is permitted to, and actually does, report its beneficial ownership
on Schedule 13-G (or any successor schedule); provided that, if any such
individual, entity or group subsequently becomes required to or does report its
beneficial ownership on Schedule 13D (or any successor schedule), then, for
purposes of this paragraph, such individual, entity or group shall be deemed to
have first acquired, on the first date on which such individual, entity or group
becomes required to or does so report, beneficial ownership of all of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
beneficially owned by it on such date, or (VI) any acquisition by any
corporation pursuant to a reorganization, merger or consolidation, if, following
such reorganization, merger or consolidation, the conditions described in
clauses (I ), (2) and (3) of Section 18(h)(C), below, are satisfied.
Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) became the beneficial owner of
25% or more of the Outstanding Company Common Shares or Outstanding Company
Voting Securities as a result of the acquisition of Outstanding Company Common
Shares or Outstanding Company Voting Securities by the Company which, by
reducing the number of Outstanding Company Common Shares or Outstanding Company
Voting Securities, increases the proportional number of shares beneficially
owned by the Subject Person; provided, that if a Change in Control would be
deemed to have occurred (but for the operation of this sentence) as a result of
the acquisition of Outstanding Company Common Shares or Outstanding Company
Voting Securities by the Company, and after such share acquisition by the
Company, the Subject Person becomes the beneficial owner of any additional
Outstanding Company Common Shares or Outstanding Company Voting Securities which
increases the percentage of the Outstanding Company Common Shares or Outstanding
Company Voting Securities beneficially owned by the Subject Person, then a
Change in Control shall then be deemed to have occurred; or

 

(B)       Individuals who, as of the date of this Agreement, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose

 

13

--------------------------------------------------------------------------------


 

election, or nomination for election by the Company’s shareholders, was approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of either an actual or
threatened election contest or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board, including
by reason of agreement intended to avoid or settle any such actual or threatened
contest or solicitation; or

 

(C)       The consummation of a reorganization, merger, statutory share
exchange, consolidation, or similar corporate transaction involving the Company
or any of its direct or indirect Subsidiaries (each a “Business Combination”) in
each case, unless, following such Business Combination, (1) the Outstanding
Company Common Shares and the Outstanding Company Voting Securities immediately
prior to such Business Combination, continue to represent (either by remaining
outstanding or being converted into voting securities of the resulting or
surviving entity or any parent thereof) more than 50% of the then-outstanding
shares of common stock and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from Business Combination
(including, without limitation, a corporation that, as a result of such
transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries), (2) no Person
(excluding the Company, any employee benefit plan (or related trust) of the
Company, a Subsidiary or such corporation resulting from such Business
Combination or any parent or a subsidiary thereof, and any Person beneficially
owning, immediately prior to such reorganization, merger or consolidation,
directly or indirectly, 25% or more of the Outstanding Company Common Shares or
Outstanding Company Voting Securities, as the case may be) beneficially owns,
directly or indirectly, 25% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination (or any parent thereof) or the combined voting power of the then
outstanding voting securities of such corporation entitled to vote generally in
the election of directors, and (3) at least a majority of the members of the
board of directors of the corporation resulting from such Business Combination
(or any parent thereof) were members of the Incumbent Board at the time of the
execution of the initial agreement or action of the Board providing for such
Business Combination; or

 

(D)       The consummation of the sale, lease, exchange or other disposition of
all or substantially all of the assets of the Company, unless such assets have
been sold, leased, exchanged or disposed of to a corporation with respect to
which following such sale, lease, exchange or other disposition (1) more than
50% of, respectively, the then outstanding shares of common stock of such
corporation and the combined voting power of the then outstanding voting
securities of such corporation (or any parent thereof) entitled to vote
generally in the election of directors is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Company Common Shares
and Outstanding Company Voting Securities immediately prior to such sale, lease,
exchange or other disposition in substantially the same proportions as their
ownership immediately prior to such sale, lease, exchange or other disposition
of such Outstanding Company Common Shares and Outstanding Company Voting Shares,
as the case may be, (2) no Person (excluding the Company and any employee
benefit plan (or related trust) of the Company or a Subsidiary of such
corporation or a subsidiary thereof and any Person beneficially owning,
immediately prior to such sale, lease, exchange or other disposition, directly
or indirectly, 25% or

 

14

--------------------------------------------------------------------------------


 

more of the Outstanding Company Common Shares or Outstanding Company Voting
Securities, as the case may be) beneficially owns, directly or indirectly, 25%
or more of, respectively, the then outstanding shares of common stock of such
corporation (or any parent thereof) and the combined voting power of the then
outstanding voting securities of such corporation (or any parent thereof)
entitled to vote generally in the election of directors, and (3) at least a
majority of the members of the board of directors of such corporation (or any
parent thereof) were members of the Incumbent Board at the time of the execution
of the initial agreement or action of the Board providing for such sale, lease,
exchange or other disposition of assets of the Company; or

 

(E)        Approval by the shareholders of the Company of a complete liquidation
or dissolution of the Company.

 

(vi)                              In the event that any amount or benefit to be
paid or provided to the Executive pursuant to this Section 18(h), taken together
with any amounts or benefits otherwise paid or provided to the Executive by the
Company or any affiliated company (collectively, the “Covered Payments”), would
be an “excess parachute payment,” as defined in Section 280G of the Internal
Revenue Code and the related Treasury Regulations and other guidance issued
thereunder, and would thereby subject the Executive to the tax imposed under
Section 4999 of the Internal Revenue Code (the “Excise Tax”), then the Company
shall either (a) make the Covered Payment to the Executive without adjustment
and subject to the Excise Tax, or (b) reduce the Covered Payments to the maximum
amount that may be paid without the Executive becoming subject to the Excise Tax
(such reduced amount, the “Payment Cap”), whichever provides the greater net
after-tax benefit to the Executive.  In the event that the reduction of the
Covered Payments will provide the Executive with the greater net after-tax
benefit, the Executive shall have the right to designate which of the payments
and benefits otherwise provided for in Section 18(h) that he will receive in
connection with the application of the Payment Cap; provided, however, that such
designation may not be exercised in a manner that would cause a violation of
Section 409A.

 

(i)                                     No Mitigation or Set-Off Against
Severance Benefits.  The Executive shall not be required to mitigate damages or
the amount of any payment or benefits provided for under this Section 18 by
seeking other employment or otherwise, nor shall the amount of any payment or
benefits provided for in this Section 18 be reduced by any compensation earned
by Executive as a result of employment by another employer after the date of
termination of Executive’s employment with the Company, except as otherwise
provided by the confidentiality, non-solicitation, and non-competition
provisions of Section 15 of this Agreement.  In addition, the Company’s
obligations under this Agreement shall not be affected by any set-off,
counterclaim, recoupment, defense or other claim, right, or action which the
Company may have against the Executive.

 

19.                               Release and Waiver.  In exchange for the
additional consideration under Section 18 of this Agreement, to which the
Executive would not otherwise be entitled, the Executive shall generally and
completely release the Company, its subsidiaries and affiliates, and its
directors, officers, executives, shareholders, partners, agents, attorneys,
predecessors, successors, insurers, and assigns from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct, or omissions occurring at any time
prior to or at the Executive’s termination.  The Release of All Claims is
attached to this Agreement at Exhibit A.  However, the Executive acknowledges
that in the event that the applicable law changes

 

15

--------------------------------------------------------------------------------


 

during the course of the Employment Term, the Release of All Claims is subject
to changes and alterations by the Company to assure that the Release of All
Claims will be enforceable.

 

20.                               Partial Invalidity and Severability.  Whenever
possible, this Agreement and each provision, paragraph, subparagraph, appendix
and any other portion hereof shall be interpreted in such manner as to be
legally effective, valid and enforceable, but if this Agreement or any
provision, paragraph, subparagraph, appendix or any other portion hereof is
adjudged by a court of competent jurisdiction to be void or unenforceable, in
whole or in part, for any reason whatsoever, any such provision, paragraph,
subparagraph, appendix or any other portion of this Agreement adjudged to be
unenforceable shall be severed, but only to the extent necessary to make
enforceable the otherwise unenforceable Agreement, provision, paragraph,
subparagraph, appendix or any other portion of this Agreement.  Notwithstanding
the foregoing, however, where this Agreement or any provision, paragraph,
subparagraph, appendix or any other portion hereof is adjudged by a court of
competent jurisdiction to be void or unenforceable, in whole or in part, for any
reason whatsoever, any such Agreement, provision, paragraph, subparagraph,
appendix or any other portion of the agreement adjudged to be void or
unenforceable shall be reformed by the court or by written agreement of the
parties to make enforceable the otherwise unenforceable Agreement, provision,
paragraph, subparagraph, appendix or any other portion of this Agreement where
and to the extent that reformation in lieu of partial or total invalidation and
severance would more fully effect the parties’ intent, insofar as enforceable,
as expressed herein.  No total or partial severance or reformation effected
pursuant to this Section shall affect the validity of the remainder of the
Agreement, including the validity of any other provision, paragraph,
subparagraph, appendix or any other portion of the Agreement, and the Agreement,
as severed or reformed, shall be fully enforceable as if it constituted the
original agreement of the parties as stated herein.

 

21.                               No Claim Against Assets.  Nothing in this
Agreement shall be construed as giving the Executive any claim against any
specific assets of the Company or as imposing any trustee relationship upon the
Company in respect of the Executive.  The Company shall not be required to
establish a special or separate fund or to segregate any of its assets in order
to provide for the satisfaction of its obligations under this Agreement.  The
Executive’s rights under this Agreement shall be limited to those of an
unsecured general creditor of the Company and its affiliates.

 

16

--------------------------------------------------------------------------------


 

22.                               Notices.  Any notice provided for in this
Agreement, or any consent, request, or other communication made or given in
connection with this Agreement, must be in writing and must be (i) personally
delivered, (ii) mailed by registered or certified first class mail, prepaid with
return receipt requested, or (iii) sent by a nationally recognized overnight
courier service, to the recipients at the addresses below indicated:

 

to the Company:

 

Warwick Valley Telephone Company

47 Main Street

Warwick, New York 10990

 

to the Executive:

 

 

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.  Any
notice under this Agreement will be deemed to have been given (a) on the date
such notice is personally delivered, (b) three (3) days after the date of
mailing if sent by certified or registered mail, or (c) the next succeeding
business day after the date such notice is delivered to the overnight courier
service if sent by overnight courier.

 

23.                               Governing Law.  This Agreement shall be
governed and construed in accordance with and governed by the laws of the State
of New York without regard to principles of conflicts of laws.

 

24.                               Consent to Jurisdiction.

 

(a)                                 The Executive hereby irrevocably submits to
the exclusive jurisdiction of the United States federal or New York State court
sitting in Orange County, New York, in any action or proceeding arising out of
or relating to this Agreement.  The Executive hereby irrevocably agrees that all
claims in respect of such action or proceeding may be heard and determined in
any such court and irrevocably waives any objection he may now or hereafter have
as to personal jurisdiction, the venue of any such action or proceeding brought
in such a court or the fact that such court is an inconvenient forum.

 

(b)                                 The Executive irrevocably and
unconditionally consents to the service of process in any such action or
proceeding in any of the aforesaid courts by the mailing of copies of such
process to him, by certified mail, return receipt requested at the address set
forth in Section 22, above.

 

25.                               Entire Agreement.  There are no oral
agreements in connection with this Agreement.  This Agreement constitutes the
entire agreement of the parties hereto relating to the terms of the Executive’s
employment (except for the Company’s Code of Ethics and the Director’s

 

17

--------------------------------------------------------------------------------


 

and Officer’s Indemnification Agreement) and supersedes any prior agreements or
understandings, whether oral or written, between the parties hereto with respect
to the subject matter hereof.  This Agreement may not be terminated, modified,
or amended orally or by any course of conduct.  This Agreement may be modified
or amended only by a writing expressly referring to this Agreement and executed
by both the Executive and the Board.

 

26.                               Failure, Delay or Waiver.  No course of action
or failure to act by the Company or the Executive shall constitute a waiver by
the Company or the Executive, as applicable, of any right or remedy under this
Agreement, and no waiver by the Company or the Executive of any right or remedy
under this Agreement shall be effective unless made in writing.

 

27.                               Non-Assignability.  This Agreement is personal
to the Executive and may not be assigned by him.

 

28.                               Binding Effect.  This Agreement shall be
binding upon and inure to the benefit of the parties and their respective heirs,
legal representatives, successors and, if permitted, assigns.

 

29.                               Section 409A.

 

(a)         The compensation and benefits under this Agreement are intended to
comply with or be exempt from the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and the regulations promulgated
and other official guidance issued thereunder (collectively, “Section 409A”),
and this Agreement will be interpreted and administered in a manner consistent
with that intent.

 

(b)         The preceding provision, however, shall not be construed as a
guarantee by the Company of any particular tax effect to the Executive under
this Agreement.  The Company shall not be liable to the Executive for any
payment made under this Agreement that is determined to result in an additional
tax, penalty, or interest under Section 409A, nor for reporting in good faith
any payment made under this Agreement as an amount includible in gross income
under Section 409A.

 

(c)          References to “termination of employment” and similar terms used in
this Agreement mean, to the extent necessary to comply with Section 409A, the
date that the Executive first incurs a “separation from service” within the
meaning of Section 409A.

 

(d)         To the extent any reimbursement provided under this Agreement is
includible in the Executive’s income, such reimbursements shall be paid to the
Executive no later than the last day of the calendar year following the calendar
year in which the expenses were incurred.

 

(e)          Notwithstanding anything in this Agreement to the contrary, if at
any time of the Executive’s separation from service with the Company, the
Executive is a “specified employee” as defined in Section 409A, then, to the
extent necessary to comply with Section 409A, any payments to be made to the
Executive during the six (6) month period following his separation from service
shall instead be paid in a lump sum on the date that is six (6) months following
the Executive’s separation from service from the Company.  Each payment under
this Agreement shall be designated as a “separate payment” within the meaning of
Section 409A.

 

18

--------------------------------------------------------------------------------


 

30.                               Waiver of Jury Trial.  The Executive and the
Company hereby waive trial by jury in any action or proceeding involving,
directly or indirectly, any matter (whether sounding in tort, contract or
otherwise), in any way arising out of, related to, or connected with this
Agreement.

 

31.                               Paragraph Headings.  The headings and
subheadings herein are for convenience of reference only and are not of
substantive effect.

 

32.       Executive Acknowledgement.  The Executive acknowledges that he has had
the opportunity to discuss this Agreement with and obtain advice from his own
attorney, has had sufficient time to and has carefully read and fully
understands all of the provisions of this Agreement, and is knowingly and
voluntarily entering into this Agreement.

 

IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as conclusive evidence of their acceptance of the terms and conditions of this
Agreement as of the day and year first above written.

 

 

Warwick Valley Telephone Company

 

 

By :

/s/ Robert J. DeValentino

 

/s/ David J. Cuthbert

 

 

David J. Cuthbert

 

 

 

 

 

 

3-13-13

 

3/13/13

Date

 

Date

 

19

--------------------------------------------------------------------------------


 

Exhibit A

 

RELEASE OF ALL CLAIMS

 

This Release of All Claims (the “Release”) is made by and between Warwick Valley
Telephone Company (the “Company”) and David J. Cuthbert (the “Executive”).   The
parties hereby state that:

 

WHEREAS, the Executive has been employed with the Company; and

 

WHEREAS, the parties have mutually agreed upon the terms and conditions of the
separation of the Executive and the Company, as set forth in the Employment
Agreement between the parties (the entirety of which is incorporated by
reference herein).

 

NOW, THEREFORE, in exchange for the payment provided to the Executive by the
Company under Section 18 of the Employment Agreement, the Executive hereby
waives and releases the Company from any and all claims that the Executive may
have as follows:

 

1.                                      The Executive agrees that he is
releasing and waiving his right to bring any legal claim of any nature against
the Company, and that he is releasing and waiving any and all claims,
liabilities, and obligations, both known and unknown, that arise out of or are
in any way related to events, acts, conduct, or omissions occurring at any time
prior to or at the Executive’s termination of employment.  This Release is
intended to be interpreted in the broadest possible manner to include all actual
or potential legal claims that the Executive may have against the Company,
except as expressly provided otherwise in Paragraph 6 below.

 

2.                                      Specifically, the Executive agrees to
fully and forever give up all of his legal rights and claims against the
Company, including future legal rights and claims, whether or not presently
known to him, that are based on events occurring before he signs this Release. 
The Executive agrees that the legal rights and claims he is hereby waiving
include, but are not limited to, all rights and claims under, as amended, Title
VII of the Civil Rights Act of 1964, the Age Discrimination in Employment Act
(the “ADEA”), the Older Workers Benefit Protection Act of 1990 (the “OWBPA”),
the Rehabilitation Act of 1973, the Americans with Disabilities Act, the Genetic
Information Nondiscrimination Act of 2008 (“GINA”), the Equal Pay Act of 1963,
the Sarbanes-Oxley Act of 2002, the New York Human Rights Law, the Pennsylvania
Human Relations Act, the Philadelphia Fair Practices Ordinance, and any similar
federal, state, or local statute, regulation, order, or common law.  The
Executive specifically agrees that he is releasing claims of discrimination
based upon age, race, color, sex, sexual orientation or preference, marital
status, religion, national origin, citizenship, veteran status, disability,
genetic predisposition or carrier status, and other legally protected
categories.

 

3.                                      Further, the Executive specifically
acknowledges that he is knowingly and voluntarily waiving and releasing any
rights that he may have under the ADEA, and the consideration given for this
Release, as provided in Section 18 of the Employment Agreement between the
parties, is in addition to anything of value to which the Executive is already
entitled. The Executive also acknowledge that he has been advised of the
following with respect to the waiver of his ADEA claims: (a) this Release does
not apply to any rights or claims that may arise

 

20

--------------------------------------------------------------------------------


 

after the date that the Executive signs this Release; (b) the Executive has been
advised that he should consult with an attorney prior to signing this Release
(although he may voluntarily not do so); (c) the Executive has twenty-one (21)
days from the date that he receives this Release in connection with his
termination from employment under the Employment Agreement between the parties
to consider the Release (although he may voluntarily sign it earlier); (d) the
Executive has seven (7) days following the date he signs this Release to revoke
his acceptance of the Release by providing written notice of his revocation to
the Company as provided below at Paragraph 11; and (e) the Release will not be
effective until the date upon which the revocation period has expired, which
will be the eighth day after the date that the Release is signed by the
Executive, as provided below at Paragraph 11.

 

4.                                      The Executive also agrees that the legal
rights and claims he is giving up include his rights under, as amended, the
Family and Medical Leave Act of 1993, the Employee Retirement Income Security
Act of 1974 (“ERISA”), the federal Worker Adjustment and Retraining Notification
Act  of 1989 (“WARN”), the New York Worker Adjustment and Retraining
Notification Act (“NY WARN”), the New York Labor Law (except unemployment
insurance and minimum wage claims), the New York Business Corporation Law,
Pennsylvania labor and corporate law, and any similar federal, state, or local
statute, regulation, or order.  The Executive agree that the legal rights and
claims that he is giving up include all common law rights and claims, such as a
breach of express or implied contract, tort (whether negligent or intentional),
wrongful discharge, constructive discharge, infliction of emotional distress,
defamation, promissory estoppel, and any claim for fraud, omission, or
misrepresentation.  The Executive also agrees that he is giving up and forever
releasing any right that he may have to attorneys’ fees for any of the rights
and claims described in this Release.

 

5.                                      The Executive agrees that this Release
applies not only to the Company, but also to the its predecessors, successors
and their past, current and future parents, subsidiaries, affiliates, related
entities, and all of their members, shareholders, officers, directors, agents,
attorneys, executives, partners, employees, insurers, and assigns.

 

6.                                      The claims that the Executive is giving
up and releasing do not include (i) his vested rights, if any, under any
qualified retirement plan or other benefit plans in which he may participate,
(ii) his COBRA, unemployment insurance, and workers’ compensation rights, if
any, and (iii) his rights to indemnification under the Company’s certificate of
incorporation and/or bylaws, under general corporate law or as an insured under
any directors and officers liability insurance policy of the Company.  Nothing
in this Release shall be construed to constitute a waiver of:  (i) any claims
that he may have against the Company that arise from events that occur after the
date that he signs this Release; (ii) his right to file an administrative charge
with any governmental agency alleging employment discrimination or challenging
the validity of this Release; (iii) his right to participate in any
administrative or court investigation, hearing or proceeding; or (iv) any other
right that he cannot waive as a matter of law.  The Executive agrees, however,
to waive and release any right to receive any individual remedy or to recover
any individual monetary or non-monetary damages as a result of any
administrative charge, complaint, or lawsuit filed by the Executive or on his
behalf.  In addition, this Release does not affect the Executive’s rights as
expressly created by the Employment Agreement between the parties, and does not
limit his ability to enforce the Employment Agreement.

 

21

--------------------------------------------------------------------------------


 

7.                                      The Executive represents and warrants
that, as of the date that he signs this Release, he has not filed any charge,
complaint, or action against the Company in any forum.  He further acknowledges
that this Release may be used as a complete defense in the future if he brings a
lawsuit based on any claim that he has released.

 

8.                                      The Executive acknowledges that he
enters into this Release voluntarily and of his own free will, and that he has
enough information to decide whether to sign it.  He further understands that
if, for any reason, he believes that this Release is not entirely voluntary, or
if he believes that he does not have enough information, then he should not sign
this Release.

 

9.                                      The Executive represents and warrants
that he has been advised to consult with an attorney of his choice before
signing this Release, and that he has been given sufficient time to do so.

 

10.                               The Executive acknowledges that he has
twenty-one (21) calendar days from the date that he receives this Release in
connection with his termination from employment under the Employment Agreement
between the parties to accept the terms of this Release by signing and dating it
in the space designated below, and returning it to the Company at the following
address:
                                                                                                . 
The Executive understands that if he signs this Release prior to the expiration
of the 21-day calendar period for review, he acknowledges and agrees that he is
doing so willingly.

 

11.                               The Executive acknowledges that even after he
accepts and executes this Release, he will have seven (7) calendar days to
revoke his acceptance.  To revoke this Release, the Executive understands that
he must send written notice to the Company at the following address:
                                                                                  . 
The Executive also understands that if he does not revoke his acceptance, then
the 8th day after the date that he signs this Release will be the “Effective
Date” of the Release and he may not thereafter revoke it.

 

12.                               The Executive acknowledges that if any
provision or part of this Release is deemed to be invalid or unenforceable for
any reason, then such provision or part shall be treated as if it were deleted
from the Release and the remainder of the Release shall remain in full force and
effect.

 

13.                               This Release shall be governed and construed
in accordance with the laws of the State of New York.

 

22

--------------------------------------------------------------------------------


 

BY SIGNING THIS RELEASE, I ACKNOWLEDGE THAT I HAVE HAD 21 DAYS TO CONSIDER THE
RELEASE AND THAT I HAVE HAD THE OPPORTUNITY TO REVIEW THIS RELEASE CAREFULLY
WITH AN ATTORNEY OF MY CHOICE.  I HAVE READ THIS RELEASE, I UNDERSTAND ITS
TERMS, AND I VOLUNTARILY AGREE TO THEM.

 

 

Dated:                                   , 20    

 

 

 

 

David J. Cuthbert

 

 

 

State of                               )

 

 

County of                           ) ss:

 

 

 

On this              day of                                 , 20    , before me
personally came                                                 , to me known
and known to me to be the individual described herein and who executed the
foregoing instrument, and the above-named person acknowledged to me that said
person executed the same.

 

 

 

 

 

 

Notary Public

 

 

 

 

 

 

Dated:                                   , 20    

 

Warwick Valley Telephone Company

 

 

 

 

 

 

 

 

 

By:

 

 

23

--------------------------------------------------------------------------------